THIRD-PARTY INVESTMENT UNITS PURCHASE AGREEMENT

This THIRD-PARTY INVESTMENT UNITS PURCHASE AGREEMENT (this “Agreement”) is made
as of ________, 2015, by and between Capstone Financial Group, Inc., a Nevada
corporation (“Capstone”), and ___________ (the “Purchaser”).

RECITALS

WHEREAS, as of June 1, 2015, Capstone owns or has the right to acquire more than
42,000,000 shares of common stock of Twinlab Consolidated Holdings, Inc., a
Nevada corporation (“Twinlab”), including warrants to purchase 18,000,000 shares
of restricted Twinlab common stock at an exercise price of $0.76 per share;

WHEREAS, the Purchaser desires to purchase from Capstone, on the terms set forth
in this Agreement, investment units (“Units”) consisting of unrestricted shares
of Twinlab common stock (“Unrestricted Shares”) and (detachable) three-year
options (“Options”) to purchase from Capstone restricted shares of Twinlab
common stock (“Restricted Shares”) at an exercise price of $1.00 cash per
Restricted Share; and

WHEREAS, Capstone desires to sell and deliver Units to the Purchaser in
accordance with the terms hereof.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.                  Purchase and Sale; Closing.

(a)               Subject to the terms and conditions hereof, the Purchaser
hereby agrees to purchase from Capstone and Capstone hereby agrees to sell to
the Purchaser _____ Units, each consisting of 1 Unrestricted Share and 1
(detachable) Option, in exchange for $0.76 per Unit in cash (i.e., cashier’s
check or a wire transfer to an account designated in writing by Capstone), for
total consideration of $______ cash for the Units.

(b)               The Purchaser’s payment in full for the Units shall take place
at Capstone’s principal executive office at 1:00 p.m. Eastern Time on the second
business day after the date of this Agreement (the “Payment Date”). Upon such
payment, the payment shall be nonrefundable, the Purchaser’s purchase shall be
irrevocable and nonrescindable, and Capstone’s obligation to deliver the Units
as set forth herein shall be unconditional.

(c)                The delivery of the Units to the Purchaser shall take place
at Capstone’s principal executive office at 1:00 p.m. Eastern Time on the third
business day after the Payment Date or as soon thereafter as practicable (the
“Delivery Date”). In the alternative, at Capstone’s option, delivery of the
Units to the Purchaser shall take place by hand delivery (or delivery by
nationally recognized overnight express delivery service) to an office directed
by the Purchaser for receipt on the Delivery Date.

1

 

(d)               On the Delivery Date, Capstone shall (against the Purchaser’s
prior payment in full on the Payment Date of the purchase price for the Units)
deliver to the Purchaser (i) either (A) a duly-executed Twinlab share
certificate, free of restrictive legend, representing all of the Unrestricted
Shares and made out in the name of Capstone (the “Transfer Certificate”) and a
duly executed and Medallion-guaranty-stamped assignment separate from
certificate, in form reasonably satisfactory to the Purchaser, for the
assignment and transfer of the Unrestricted Shares from Capstone to the
Purchaser (the “Transfer Certificate Stock Power”), or (B) a duly-executed
Twinlab share certificate, free of restrictive legend, representing the
Unrestricted Shares and made out in the name of the Purchaser (the “New
Certificate”), and (ii) an Option Agreement in the form of Exhibit A attached
hereto, duly executed by Capstone, representing the Options.

(e)                If Capstone’s delivery on the Delivery Date under Section
1(d)((i)(A) above was of the Transfer Certificate and the Transfer Certificate
Stock Power, then Capstone shall have no further obligations hereunder (except
as set forth in the following sentence) with respect to the delivery of the
Unrestricted Shares and the Purchaser shall have the responsibility to on or
promptly following the Delivery Date deliver the Transfer Certificate and the
Transfer Certificate Stock Power to Twinlab, requesting that Twinlab accordingly
mark the Transfer Certificate “Cancelled,” and issue and deliver to the
Purchaser a duly-executed Twinlab share certificate, free of restrictive legend,
registered in the Purchaser’s name representing the Unrestricted Shares (and, if
applicable, to issue and deliver to Capstone a duly-executed Twinlab share
certificate registered in Capstone’s name representing the remainder shares).
The parties agree to take all reasonable efforts to cause Twinlab to take such
requested actions.

2.                  Representations and Warranties of the Purchaser. The
Purchaser hereby represents and warrants to Capstone that each of the following
statements is true and correct as of the date of this Agreement:

(a)               The Purchaser has all necessary power and authority to execute
and deliver this Agreement and to carry out its provisions. All action on the
Purchaser’s part required for the lawful execution and delivery of this
Agreement has been taken. Upon its execution and delivery, this Agreement will
be a valid and binding obligation of the Purchaser, enforceable in accordance
with its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights, and (ii) as limited by general principles of
equity that restrict the availability of equitable remedies.

(b)               The execution and delivery by the Purchaser of this Agreement,
and the consummation of the transaction contemplated hereby, will not (with or
without due notice, lapse of time, or both) (i) conflict with or violate the
provisions of any law or any judgment, decree, order, regulation, arbitration
award or rule of any court or governmental authority; or (ii) conflict with,
violate or result in a breach of the terms, conditions or provisions of, or
constitute a default or result in the acceleration of any obligation under, or
result in the cancellation or modification of, or permit termination of, any
material agreement or instrument to which the Purchaser is a party or by which
the Purchaser is bound (or, if the Purchaser is an entity, of the Purchaser’s
charter documents).

(c)                The Purchaser is aware that the Units, the Options and the
Restricted Shares have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and that the Options are and the Restricted
Shares would be deemed to constitute “restricted securities” under Rule 144
promulgated under the Securities Act (“Rule 144”). The Purchaser also
understands that the Options and the Restricted Shares are being offered and are
being/would be sold pursuant to an

2

 

exemption from registration contained in the Securities Act based in part upon
the Purchaser’s representations contained in this Agreement.

(d)               The Purchaser understands that the Options and the Restricted
Shares must be held indefinitely unless they are subsequently registered under
the Securities Act or an exemption from such registration is available. The
Purchaser is aware of the provisions of Rule 144, as in effect from time to
time, which permit limited resale of shares purchased in a private placement
subject to the satisfaction of certain conditions, including, among other
things, the availability of certain current public information about Twinlab,
the resale occurring following the required holding period under Rule 144, and
the number of shares being sold during any three month period not exceeding
specified limitations. The Purchaser acknowledges that it will not be allowed to
tack Capstone’s holding period of the Options and/or the Restricted Shares to
the Purchaser’s own holding period of the Restricted Shares for Rule 144
purposes.

(e)                The Purchaser acknowledges and agrees that the Options and
the Restricted Shares are subject to restrictions on transfer set forth in
Section 4 hereof.

(f)                 The Purchaser is obtaining/would obtain the Options and the
Restricted Shares for investment purposes acting as a direct principal investor
for the Purchaser’s own account and the Purchaser has no present intention of
distributing or selling the Options and/or the Restricted Shares except as
permitted under the Securities Act and applicable state securities laws.

(g)               The Purchaser has sufficient knowledge and experience in
business and financial matters to evaluate Twinlab, its proposed activities and
the risks and merits of this investment. The Purchaser has the ability to accept
the high risk and lack of liquidity inherent in this type of investment.

(h)               The Purchaser has the capacity to protect its own interests in
connection with the purchase of the Units, the Options and the Restricted Shares
by virtue of its business or financial expertise.

(i)                 The Purchaser is an “accredited investor” as defined in the
regulations under the Securities Act.

(j)                 The Purchaser has had an opportunity to review Twinlab’s SEC
filings and to discuss Twinlab’s business, management and financial affairs with
directors, officers and management of Twinlab. The Purchaser understands the
significant risks of this investment.

(k)               The Purchaser acknowledges that there is only very light
public trading in Twinlab common stock, and the quoted or bid/asked price of
Twinlab common stock on the public market should not be taken as an indicator of
the fair market value of Twinlab common stock nor as an indication that any
substantial amount of (or any amount at all of) Twinlab common stock could be
bought or sold by Capstone or the Purchaser on the public market at that or any
other price.

(l)                 The Purchaser has reviewed this Agreement in its entirety,
has had an opportunity to obtain the advice of legal counsel and financial and
tax advisers before executing this Agreement and fully understands all
provisions of this Agreement.

3

 

(m)             The Purchaser has incurred no obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions
or any other similar payment in connection with this Agreement and will
indemnify and hold Capstone harmless from any such payment alleged to be due by
or through the Purchaser as a result of the action of the Purchaser or its
agents.

3.                  Representations and Warranties of Capstone. Capstone hereby
represents and warrants to the Purchaser that each of the following statements
is true and correct as of the date of this Agreement:

(a)               Capstone has all necessary power and authority to execute and
deliver this Agreement and to carry out its provisions. All action on Capstone’s
part required for the lawful execution and delivery of this Agreement has been
taken. This Agreement, when executed and delivered, will be a valid and binding
obligation of Capstone enforceable in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights,
and (ii) general principles of equity that restrict the availability of
equitable remedies.

(b)               The execution and delivery by Capstone of this Agreement, and
the consummation of the transaction contemplated hereby, will not (with or
without due notice, lapse of time, or both) (i) conflict with or violate the
provisions of any law or any judgment, decree, order, regulation, arbitration
award or rule of any court or governmental authority; (ii) conflict with,
violate or result in a breach of the terms, conditions or provisions of, or
constitute a default or result in the acceleration of any obligation under, or
result in the cancellation or modification of, or permit termination of, any
material agreement or instrument to which Capstone or Twinlab is a party or by
which Capstone or Twinlab is bound; or (iii) conflict with or result in a breach
of any provision of Twinlab’s articles of incorporation.

(c)                The sale of the Units, the Unrestricted Shares, the Options
and the Restricted Shares hereunder is not and will not be subject to any rights
of first offer or rights of first refusal that have not been properly waived or
complied with as of the date of such sale.

(d)               Capstone has had an opportunity to review Twinlab’s SEC
filings and to discuss Twinlab’s business, management and financial affairs with
directors, officers and management of Twinlab.

(e)                Capstone acknowledges that there is only very light public
trading in Twinlab common stock, and the quoted or bid/asked price of Twinlab
common stock on the public market should not be taken as an indicator of the
fair market value of Twinlab common stock nor as an indication that any
substantial amount of (or any amount at all of) Twinlab common stock could be
bought or sold by Capstone or the Purchaser on the public market at that or any
other price.

(f)                 Capstone has reviewed this Agreement in its entirety, has
had an opportunity to obtain the advice of legal counsel and financial and tax
advisers before executing this Agreement and fully understands all provisions of
this Agreement.

(g)               Capstone has incurred no obligation or liability, contingent
or otherwise, for brokerage or finders’ fees or agents’ commissions or any other
similar payment in connection with this Agreement and will indemnify and hold
the Purchaser harmless from any such payment alleged to be due by or through
Capstone as a result of the action of Capstone or its agents.

4

 

(h)               To Capstone’s actual knowledge, the authorized capital stock
of Twinlab is as set forth in Twinlab’s SEC filings and the outstanding capital
stock of Twinlab is as set forth in Twinlab’s SEC filings.

(i)                 Assuming the accuracy of the Purchaser’s representations and
warranties contained herein, the offer and sale of the Units, the Unrestricted
Shares, the Options and the Restricted Shares to the Purchaser will be exempt
from the registration requirements of the Securities Act, and will have been
registered or qualified (or will be exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws. Neither Capstone nor any agent on its behalf has
solicited or will solicit any offers to sell or has offered to sell or will
offer to sell all or any Units, Options, Restricted Shares or other shares of
common stock of Twinlab to any person or persons so as to bring the sale of the
Units, Options and the Restricted Shares by Capstone to the Purchaser within the
registration provisions of the Securities Act or any state securities laws.

(j)                 When registered in the name of the Purchaser, the
Unrestricted Shares and the Options will be (and, upon due exercise of the
Options, the Restricted Shares would be) validly issued, fully paid and
non-assessable, and will be free of any liens or encumbrances created by any
action or inaction of Capstone; provided, however, that the Options and the
Restricted Shares may be subject to restrictions on transfer under Section 4
hereof, or under state and/or federal securities laws at the time a transfer is
proposed.

4.                  Restrictions on Transfer.

(a)               The Purchaser hereby agrees (for the benefit of Capstone and
also for the benefit of Twinlab as an intended third party beneficiary) not to
make any disposition of all or any portion of the (pre-detachment) Units, the
Options and the Restricted Shares unless and until:

(i)                 There is then in effect a registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such registration statement; or

(ii)               (A) The Purchaser shall have notified Twinlab of the proposed
disposition and shall have furnished Twinlab with a detailed statement of the
circumstances surrounding the proposed disposition, and (B) if reasonably
requested by Twinlab, the Purchaser shall have furnished Twinlab with an opinion
of counsel, reasonably satisfactory to Twinlab, that such disposition will not
require registration of such shares under the Securities Act. It is expected
that Twinlab will request opinions of counsel for transactions made pursuant to
Rule 144 except in unusual circumstances.

(b)               The Purchaser hereby acknowledges and agrees (for the benefit
of Capstone and also for the benefit of Twinlab as an intended third party
beneficiary) that Twinlab shall not be required (i) to transfer on its books any
of the Restricted Shares which shall have been sold or transferred in violation
of any of the provisions set forth in this Agreement or (ii) to treat as the
owner of such Restricted Shares or to accord the right to vote or to pay
dividends to any transferee to whom such Restricted Shares shall have been so
sold or transferred in violation of any of the provisions set forth in this
Agreement, and that Capstone shall not be required (iii) to transfer on its
books any of the Options which shall have been sold or transferred in violation
of any of the provisions set forth in this Agreement or (iv) to treat as the
owner of such Options or to accord the right to exercise such Options to any
transferee to whom such

5

 

Options shall have been so sold or transferred in violation of any of the
provisions set forth in this Agreement.

5.                  Restrictive Legends.

All certificates representing the Restricted Shares shall have endorsed thereon
the following legends (or legends to a similar effect):

(a)               THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

(b)               Any legend required under applicable state securities laws.

6.                  Miscellaneous.

(a)               Twinlab Neutrality. The parties expressly acknowledge that
Twinlab has not recommended to Capstone or to the Purchaser that Capstone or the
Purchaser enter into this Agreement and the transaction contemplated hereby, is
not guaranteeing or vouching for the performance of any party, is not making any
representation or warranty or covenant to any party in connection with this
Agreement, and wishes not to “take sides” between the parties or to undertake
any duty to one party as against another. Twinlab is not a party to this
Agreement (although it is an express third-party beneficiary of certain
provisions of this Agreement) and is not bound by this Agreement. The purchase
price for the Units, the Unrestricted Shares, the Options and the Restricted
Shares was determined by arms-length negotiation between Capstone and the
Purchaser.

(b)               Further Assurances. The parties agree to execute such further
instruments and to take all such further action as may reasonably be necessary
to carry out the intent of this Agreement.

(c)                Adjustments. For all purposes of this Agreement, the number,
exercise price and type of Twinlab securities shall be appropriately adjusted
for any Twinlab stock split, reverse stock split, stock dividend,
recapitalization or reorganization occurring after the date of this Agreement.

(d)               Notices. Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery or
delivery by electronic mail or express courier, or three days after deposit with
the United States Postal Service, with postage prepaid, addressed to the other
party hereto at its address or electronic mail number hereinafter shown below
its signature or at such other address as such party may designate by 10 days’
advance written notice to the other party hereto.

(e)                Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.

(f)                 Successors and Assigns. Subject to the restrictions on
transfer herein set forth, this Agreement shall inure to the benefit of and
shall be binding upon the Purchaser, Capstone and their respective successors
and assigns.

6

 

(g)               Entire Agreement; Nonreliance. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes and merges all prior or contemporaneous agreements or
understandings, whether written or oral, with respect to the subject matter of
this Agreement. No representations or warranties have been made to the Purchaser
by Capstone (or by Twinlab or anyone else) or to Capstone by the Purchaser (or
by Twinlab or anyone else) other than as expressly set forth in this Agreement,
and each respective party hereby disclaims reliance on any representations or
warranties or other statements which may have been made to it by the other party
(or by Twinlab or anyone else) other than as expressly set forth in this
Agreement.

(h)               Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the affected portions of such
provisions, or such provisions in their entirety, to the extent necessary, shall
be severed from this Agreement, and the balance of this Agreement shall be
interpreted as if such portions/provisions were so excluded and shall be
enforceable in accordance with its terms.

(i)                 Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Either or both parties
may execute this Agreement by scanned signature in PDF format, and any such
scanned signature, if identified, legible and complete, shall be deemed an
original signature and each of the parties is hereby authorized to rely thereon.

(j)                 Amendment and Waiver. This Agreement may not be amended,
modified, waived or terminated, except in writing.

(k)               Survival. The respective parties’ representations and
warranties shall all survive the Payment Date and the Delivery Date and the
consummation of the transaction contemplated by this Agreement.

(l)                 Pronouns. It is agreed that where applicable the singular
shall be deemed to include the plural or vice versa, and pronouns with a
masculine, feminine or neutral gender shall be deemed to include another
appropriate gender.

(m)             Expenses. Each party shall pay all costs and expenses that it
respectively incurs with respect to the negotiation, execution, delivery and
performance of this Agreement.

(n)               Delays or Omissions; Waivers; Remedies. It is agreed that no
delay or omission to exercise any right, power or remedy accruing to any party,
upon any breach, default or noncompliance by the other party under this
Agreement, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring. It is further agreed that any waiver, permit, consent or
approval of any kind or character on any party’s part of any breach, default or
noncompliance under this Agreement or any waiver on such party’s part of any
provisions or conditions of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, whether arising under this Agreement or by law or otherwise afforded
to any party, shall be cumulative and not alternative.

IN WITNESS WHEREOF, the parties hereto have executed this Third-Party Investment
Units Purchase Agreement as of the date first above written.

7

 

CAPSTONE

Capstone Financial Group, Inc., a Nevada corporation

By: __________________________

Darin R. Pastor, Chief Executive Officer

Address: 8600 Transit Road

East Amherst, NY 14051

 

Email: dpastor@capstonefg.com

 

PURCHASER



________________________________________ Signature Name:
_______________________________

 

____________________________________

Signature Name: _______________________________  
SSN/FEIN:____________________________   SSN/FEIN:____________________________

 

Address:  _____________________________

  ____________________________________

 

Email:  ______________________________

 

 

 

 

 

 

 

 

8

 

EXHIBIT A

FORM OF OPTION AGREEMENT

 

 

 

THE SECURITIES REPRESENTED BY AND UNDERLYING THIS OPTION HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE
SECURITIES LAWS AND MAY NOT BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS (A) SUCH TRANSFER IS PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (B) SUCH TRANSFER IS EXEMPT FROM THE PROVISIONS OF SECTION 5
OF THE ACT, THE RULES AND REGULATIONS IN EFFECT THEREUNDER AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

OPTION AGREEMENT TO PURCHASE THIRD-PARTY COMMON STOCK

Issue Date_______ __, 2015

THIS OPTION AGREEMENT CERTIFIES THAT, for value received, __________ (“Holder”)
is entitled to purchase from Capstone Financial Group, Inc., a Nevada
corporation (“Capstone”), up to _____ validly-issued, fully-paid and
nonassessable shares of the common stock (the “Restricted Shares”) of Twinlab
Consolidated Holdings, Inc., a Nevada corporation (“Twinlab”), at an exercise
price of $1.00 per Restricted Share (the "Option Price"), all as may be adjusted
from time to time pursuant to Section 3 of this Option, subject to the
provisions and upon the terms and conditions set forth of this Option.

1.                  TERM. This Option is exercisable, in whole or in part at any
time commencing on the Issue Date and ending on the third anniversary of the
Issue Date, and the Option shall terminate upon such third anniversary of the
Issue Date; provided, that if before such third anniversary Twinlab or its
business is acquired for or at a value of less than $1.00 per share of Twinlab
common stock, the Option shall terminate immediately upon such acquisition.

2.EXERCISE.

(a)   Method of Exercise. Holder may exercise this Option by delivering this
original Option and a duly executed Notice of Exercise in substantially the form
of Appendix 1, attached hereto and incorporated herein by this reference, to the
principal office of Capstone. Holder shall also deliver to Capstone payment by
wire transfer of immediately available United States funds to an account
designated by Capstone or by check for the aggregate Option Price for the
Restricted Shares being purchased. Exercise shall not be deemed effective unless
and until each of the original Option, the duly executed Notice of Exercise and
the Option Price payment have been received by Capstone.

(b)               Delivery of Certificate and New Option. Promptly after (but
within five business days after) Holder exercises this Option, Capstone shall
deliver to Holder certificates for the Restricted Shares acquired and, if this
Option has not been fully exercised and has not expired, a new Option of like
tenor representing the Restricted Shares not so acquired.



 

(c)                Replacement of Options. On receipt of evidence reasonably
satisfactory to Capstone of the loss, theft, destruction or mutilation of this
Option and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to Capstone or,
in the case of mutilation, on surrender and cancellation of this Option,
Capstone at its expense shall execute and deliver, in lieu of this Option, a new
Option of like tenor.

3.ADJUSTMENT TO THE RESTRICTED SHARES.

 

(a)               Stock Dividends, Splits, Reverse Splits. If Twinlab subdivides
or combines its outstanding common stock into a greater or lesser amount of
common stock, or pays a dividend of common stock on common stock, then upon
exercise of this Option, for each Restricted Share acquired, Holder shall
receive, without extra cost to Holder, the total number and kind of securities
to which Holder would have been entitled had Holder owned the Restricted Shares
of record as of the date the subdivision, combination (reverse split) or stock
dividend occurred. The Option Price shall be adjusted accordingly.

(b)   Reclassification, Exchange or Substitution. Upon any reclassification
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise of this Option, or any
reorganization, consolidation, or merger of Twinlab or any sale, conveyance or
other disposition of all or substantially all of the property or business of
Twinlab, Holder shall be entitled to receive, upon exercise of this Option, the
number and kind of securities and property that Holder would have received for
the Restricted Shares if this Option had been exercised immediately before such
reclassification, exchange, substitution, or such reorganization, consolidation
or merger, or such sale, conveyance or other disposition. Capstone shall
promptly issue to Holder, in exchange for this Option Agreement, a new
replacement Option for such new securities or other property. The new Option
shall provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article 3 including, without
limitation, adjustments to the Option Price and to the number of securities or
property issuable upon exercise of the new Option. The provisions of this
Section 3(b) shall similarly apply to successive reclassifications, exchanges,
substitutions, or to successive reorganizations, consolidations or mergers, or
successive sales, conveyances or other dispositions of all or substantially all
of the property or business.

(c)    Fractional Shares. No fractional Restricted Shares shall be issuable upon
exercise or conversion of the Option and the number of Restricted Shares to be
issued shall be rounded down to the nearest whole Restricted Share. If
fractional share interest arises upon any exercise or conversion of the Option,
Capstone shall eliminate such fractional share interest by paying Holder an
amount computed by multiplying the fractional interest by the fair market value
of a full Restricted Share.

(d)               Certificate as to Adjustments. Upon each adjustment of the
Option Price or the number of Restricted Shares issuable upon the exercise of
the Option, Capstone at its expense shall promptly compute such adjustment, and
furnish Holder with a certificate of its Chief Financial Officer setting forth
such adjustment and the facts upon which such adjustment is based. Capstone
shall, upon written request, furnish Holder a certificate setting forth the new
number of Restricted Shares issuable under the Option, and if necessary, the
Option Price in effect upon the date thereof and the series of adjustments
leading to such change in the number of Restricted Shares issuable under the
Option and/or in the Option Price.



 

4.MISCELLANEOUS

(a)   Third-Party Investment Units Purchase Agreement. This Option is issued
pursuant to, and is subject to the terms and conditions of, and the Restricted
Shares issuable upon the exercise of this Option shall be subject to the terms
and conditions of, a Third-Party Investment Units Purchase Agreement entered
into on or shortly before the Issue Date between Capstone and Holder.

(b)   Twinlab Is Not a Party. Holder, by acceptance of this Option, acknowledges
that Twinlab is not a party to this Option and has no contractual obligations
with respect to this Option.

(c)    Securities-Law Status. Holder, by acceptance of this Option, acknowledges
that the Restricted Shares have not been registered under the Securities Act of
1933, are “restricted securities” under the Securities Act of 1933 and shall
bear a customary securities-law restrictive legend, and cannot be transferred by
Holder except upon registration thereof under the Securities Act of 1933 or an
exemption from such registration.

(d)   Transfer of Option. Until actual delivery to Capstone’s principal office
of this original Option accompanied by a duly endorsed instrument of transfer in
a form reasonably acceptable to Capstone, Capstone may treat Holder as the sole
record and beneficial holder of the Option for all purposes whatsoever,
regardless of any notice given or received to the contrary.

(e)                No Rights as Shareholder Until Exercise. This Option does not
entitle Holder to any voting rights or other rights as a stockholder of Twinlab
before the Restricted Shares have been issued of record to Holder, which might
not occur until the fifth business day after the exercise hereof.

(f)                 Notices. All notices required or permitted hereunder shall
be in writing and shall be deemed effectively given: (a) upon personal delivery
to the party to be notified, (b) when sent by confirmed email if sent during
normal business hours of the recipient, if not, then on the next business day;
(c) three business days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (d) one business day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to
Capstone at its principal place of business or to Holder at Holder’s address as
shown in Capstone’s records, or to such other address as such party may
designate by ten days’ advance written notice to the other.

(g)               Amendment and Waiver. Any term of this Option may be amended
or waived only with the written consent of Capstone and the holder of the
Option. Any amendment or waiver effected in accordance with this Section shall
be binding upon Capstone, such holder and each and every transferee of the
Option or Restricted Shares.

(h)               Governing Law. This Option shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
its principles regarding conflicts of law.

IN WITNESS WHEREOF, Capstone has executed this Option Agreement as of the date
first above written.



 

CAPSTONE FINANCIAL GROUP, INC.

By: __________________________

Darin R. Pastor, Chief Executive Officer



Address: 8600 Transit Road

East Amherst, NY 14051

 

Email: dpastor@capstonefg.com

 

PURCHASER



________________________________________ Signature Name:
_______________________________

 

____________________________________

Signature Name: _______________________________  
SSN/FEIN:____________________________   SSN/FEIN:____________________________

 

Address:  _____________________________

  ____________________________________

 

Email:  ______________________________

 

 

 

 

 

 

 

 



 

APPENDIX 1

NOTICE OF EXERCISE

 

1. The undersigned hereby elects to purchase from Capstone Financial Group, Inc.
_____ shares of Common Stock of Twinlab Consolidated Holdings, Inc. pursuant to
the terms of the attached Option, and tenders herewith payment of the purchase
price of such shares in full.

2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name as is specified below:

_______________________

(Name)

 

________________________

(Address l)

 

________________________

(Address 2)

3. Said shares are “restricted securities” under the Securities Act of 1933 and
shall bear a customary securities-law restrictive legend. The undersigned
represents the undersigned is acquiring the shares solely for the undersigned’s
own account and not as a nominee for any other party and not with a view toward
the resale or distribution thereof except in compliance with applicable
securities laws.

 

 

 

____________________________

(Signature)

____________________________

(Date)

 